DETAILED ACTION
Claims 1-20 are pending in this application.
Claims 8-9 and 17-18 are objected to.
Claims 1-7, 10-16 and 19-20 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810235312.9, filed on 3/21/2018.

Allowable Subject Matter
Claim(s) 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 recites the limitation “the computing module comprises: a rectifier computing unit configured to perform rectifier functions for an input data or the result from the multiply-accumulate unit; and a first multiplexer configured to select the result from the multiply-accumulate unit or the input data as the data input to the rectifier computing unit”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0025-27 and FIG. 3].  Said limitations, in combination with the other recited limitations of claim 8, are not taught or suggested by the prior art of record.
The closest prior art of record is Lyuh et al. (U.S. PGPub No. 2019/0079801) which teaches a processing element (PE) which performs multiply-accumulate calculations and outputs the calculation to an activation unit which performs a ReLU function but does not teach a multiplexer prior to activation unit which selects either the multiply-accumulate calculation or a different input.

Claim 17 contains similar limitations to claim 8, and is considered allowable for at least the same reasons as claim 8.
Claim 18 depends from claim 17, and is considered allowable for at least the same reasons as claim 17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “memory configured to”, “a processor […] configured to”, “an accelerator […] configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culurciello et al. (U.S. PGPub No. 2018/0341495)

Claim 1
Culurciello (2018/0341495) teaches:
A data computing system comprising: a memory configured to store data to be computed; FIG. 1 and P. 0036 a compute unit 124, within compute core 120, includes a maps cache (M$) 132 storing map trace data; P. 0066 accelerators 100 and 200 execute instructions that process the traces of map data 
a processor communicatively coupled to the memory and configured to write the data to the memory; and P. 0030-31 the control core 104, implemented by a 32-bit processor core, is responsible for loading map trace data and compute instructions to caches in the compute core 120 (e.g. maps cache 132, within a compute unit 124 of core 120)
an accelerator communicatively coupled to the memory and the processor and configured to receive control information from the processor and to access the memory according to the control information, FIG. 1 and P. 0028 accelerator 100 includes the compute units 124 and maps cache 132; P. 0040-41 and FIG. 2 trace decoders 230 within compute unit 124 receive vector instructions from control core 104, which includes the start address of the trace in maps cache 132. Trace decoders fetch cache lines from maps cache 132. 
to implement a computing process that produces a computed result, and to write the computed result back to the memory. FIG. 2 and P. 0043 vMAC 128D, within compute unit 124, includes MAC 238 with a multiplier unit 240 that multiplies input data M1 that is part of a trace stored in the maps cache 132 and a weight value from the weight trace cache 136

Claim(s) 11-13, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lie et al. (U.S. PGPub No. 2018/0314941).

Claim 11
Lie (2018/0314941) teaches:
An accelerator comprising: a control register module communicatively coupled to an external processor and configured to receive control information from the external processor; FIG. 1 and P. 0464 deep learning accelerator 120 includes processing elements PEs 122, each including a compute element (CE); P. 0522-523 and FIG. 8 an instruction is decoded and the opcode/operand identifier is transmitted to DSRs 846 (control register module). DSRs 846, within computing element CE 800, are registers that hold Data Structure Descriptors (DSDs); P. 0560 DSDs comprise information about an operand such as location of data elements, number of data elements, a control bit, etc; P. 0082 wavelets communicated between processing elements (e.g. an external processor) include instructions for the receiving processing element
and a computing module communicatively coupled to an external memory associated with the external processor and configured to access the external memory according to the control information, to implement a computing process that produces a computed result, and to write the computed result back to the external memory. FIG. 8 and P. 0574-575 D-Store 848 (external memory) of a transmitting PE may transform data into a wavelet based on information of a destination DSR; P. 0525 in response to receiving a DSD describing a fabric input, D-Seq 844 is enabled to initiate reading fabric data from one of Qs 897 via Picker 830; P. 0539 when Dec 840 is ready to process another wavelet, it signals Picker 830; P. 0527 Data Path 852 comprises execution resources (e.g., ALUs) enabled to perform operations specified by an opcode provided by Dec 840. 

Claim 12
Lie (2018/0314941) teaches:
 The accelerator according to claim 11. wherein the control information comprises a start address for the data to be computed, the number of operands, a computing type, a write-back address for the computed result, and a computing enable flag. P. 0522-523 and FIG. 8 an instruction is decoded and the opcode (compute type) is transmitted to DSRs 846 (control register module). DSRs 846 are registers that hold Data Structure Descriptors (DSDs); P. 0560 DSDs comprise information about an operand such as base address of data elements (start address), number of data elements, a control bit (compute enable flag); P. 0698 destination DSD specifies addresses (write-back address) in D-Store 848 that output data elements should be written to

Claim 13
Lie (2018/0314941) teaches:
 The accelerator according to claim 12, wherein the computing type comprises one of multiply-accumulate operation, exponential function, sigmoid function, rectifier function, or softmax function. P. 0522-523 an instruction (e.g. a multiply-accumulate instruction) is decoded and the opcode/operand identifier is transmitted to DSRs 846. DSRs 846 comprise registers that hold Data Structure Descriptors (DSDs)

Claim 16
Lie (2018/0314941) teaches:
The accelerator according to claim 13, wherein the computing module comprises: a multiply-accumulate unit configured to perform multiply-accumulate operations to generate a result. P. 0697 Data Path 852 is enabled to perform operations such as multiply-accumulate operations

Claim 19
Lie (2018/0314941) teaches:
The accelerator according to claim 11, wherein the data stored in the memory is not updated during the computing process. P. 0572 CE 800 copies information from D-store 848 to a register of RF 842; P. 0688 and FIG. 23 After reading the source data element(s), the CE performs the operation using the data element(s) as inputs; P. 0689 output data from the operation (e.g., a multiply-accumulate operation) is output to fabric
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Culurciello with not updating the memory during the computing process taught by Lie
The motivation being to provide the sequencer D-Seq input operands for an operation (See Lie P. 0526) 
The systems of Culurciello and Lie are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of neural networks.
Therefore it would have been obvious to combine Culurciello with Lie to obtain the invention as recited in claim 19.

Claim 20
Lie (2018/0314941) teaches:
A data computing method performed by an accelerator of a data computing system, the method comprising: receiving, by the accelerator of the data computing system from a processor of the data computing system, FIG. 1 and P. 0464 deep learning accelerator 120 includes processing elements PEs 122, each including a compute element (CE); P. 0522-523 and FIG. 8 an instruction is decoded and the opcode/operand identifier is transmitted to DSRs 846 (control register module). DSRs 846, within computing element CE 800, are registers that hold Data Structure Descriptors (DSDs)
a start address for data to be computed, a computing type, and a write back address P. 0698 destination DSD specifies addresses (write-back address) in D-Store 848 that output data elements should be written to; P. 0574 and FIG. 14 in step 1404.6 Seq 844 reads the source DSR, and in step 1405 accesses data elements specified by the source DSR from D-Store 848 
accessing, by the accelerator, a memory coupled to the processor according to the start address; P. 0574 and FIG. 14 in step 1404.6 Seq 844 reads the source DSR, and in step 1405 accesses data elements specified by the source DSR from D-Store 848
performing a computing process on the data according to the computing type to produce a computing result; and ; P. 0527 Data Path 852 comprises execution resources (e.g., ALUs) enabled to perform operations specified by an opcode provided by Dec 840; P. 0687 and FIG. 23 based on the DSDs obtained in action 2304, CE reads source data elements from memory and performs the operation (e.g. multiply accumulate) specified in DSR (the DSR read in step 2303)
writing the computed result to the memory according to the write-back address. P. 0698 D-Seq 844 writes data element(s) to D-Store 848 at address(es) specified by the destination DSD (e.g., based in part upon one or more of: Base Address 2142, WLI 2152, and Stride 2153)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al. (U.S. PGPub No. 2018/0341495) in view of Lie et al. (U.S. PGPub No. 2018/0314941)

Claim 2
Culurciello does not explicitly state a control register module storing control information.
Lie (2018/0314941) teaches:
The data computing system according to claim 1, wherein the accelerator comprises: a control register module communicatively coupled to the processor and configured to store the control information that includes an instruction; and FIG. 1 and P. 0464 deep learning accelerator 120 includes processing elements PEs 122, each including a compute element (CE); P. 0522-523 and FIG. 8 an instruction is decoded and the opcode/operand identifier is transmitted to DSRs 846 (control register module). DSRs 846, within computing element CE 800, are registers that hold Data Structure Descriptors (DSDs); P. 0560 DSDs comprise information about an operand such as location of data elements, number of data elements, a control bit, etc.
a computing module communicatively coupled to the memory and configured to access the memory according to the control information, to implement the computing process, and to write the computed result back to the memory. FIG. 8 and P. 0526 D-Seq 844 requests data from a register in RF 842 as an input for calculating a sequence of memory addresses to access in accordance with a DSD; P. 0574 Seq 844 reads the source DSR and accesses data elements specified by the source DSR from D-Store 848; P. 0527 Data Path 852 comprises execution resources (e.g., ALUs) enabled to perform operations specified by an opcode provided by Dec 840
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Culurciello with the control register module storing control information taught by Lie
The motivation being to allow compute element (CE) to determine instruction information such as source of the data element(s), whether multiple data elements are read together (e.g., for a SIMD operation), and a total number of data elements for each operand (See Lie P. 0563-564) 
The systems of Culurciello and Lie are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of neural networks.
Therefore it would have been obvious to combine Culurciello with Lie to obtain the invention as recited in claims 2-7.
	
Claim 3
Lie (2018/0314941) teaches:
The data computing system according to claim 2, wherein the control information stored in the control register module comprises a start address for the data to be computed, the number of operands, a computing type, a write-back address for the computed result, and a computing enable flag. P. 0522-523 and FIG. 8 an instruction is decoded and the opcode (compute type) is transmitted to DSRs 846 (control register module). DSRs 846 are registers that hold Data Structure Descriptors (DSDs); P. 0560 DSDs comprise information about an operand such as base address of data elements (start address), number of data elements, a control bit (compute enable flag); P. 0698 destination DSD specifies addresses (write-back address) in D-Store 848 that output data elements should be written to

Claim 4
Lie (2018/0314941) teaches:
The data computing system according to claim 3, wherein the computing type comprises one of multiply-accumulate operation, exponential function, sigmoid function, rectifier function, or softmax function. P. 0522-523 an instruction (e.g. a multiply-accumulate instruction) is decoded and the opcode/operand identifier is transmitted to DSRs 846. DSRs 846 comprise registers that hold Data Structure Descriptors (DSDs)

Claim 7
Culurciello (2018/0341495) teaches:
The data computing system according to claim 4, wherein the computing module comprises: a multiply-accumulate unit configured to perform multiply-accumulate operations to generate a result. P. 0050-52 and FIG. 4 PE 1110 may perform a multiply-accumulate (MAC) calculation on an input value of received feature map data and a weight value of received kernel data using the multiplier 1114, the adder 1115, and the accumulator register 1116. The multiplication result may be transmitted to another PE.

Claim 10
Culurciello does not explicitly teach not updating the memory during the computing process.
Lie (2018/0314941) teaches:
The data computing system according to claim 1, wherein the data stored in the memory is not updated during the computing process. P. 0572 CE 800 copies information from D-store 848 to a register of RF 842; P. 0688 and FIG. 23 After reading the source data element(s), the CE performs the operation using the data element(s) as inputs; P. 0689 output data from the operation (e.g., a multiply-accumulate operation) is output to fabric
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Culurciello with not updating the memory during the computing process taught by Lie
The motivation being to provide the sequencer D-Seq input operands for an operation (See Lie P. 0526) 
The systems of Culurciello and Lie are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of neural networks.
Therefore it would have been obvious to combine Culurciello with Lie to obtain the invention as recited in claim 10.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al. (U.S. PGPub No. 2018/0341495) in view of Lie et al. (U.S. PGPub No. 2018/0314941) in view of Han et al. (U.S. 2020/0285446)

Claim 5
Lie (2018/0314941) teaches:
 […] the computing module is further configured to read the data from the memory according to the start address and the number of operands, and to implement the computing process according to the computing type, and to write the computed result back to the memory according to the write-back address. P. 0527 Data Path 852 comprises execution resources (e.g., ALUs) enabled to perform operations specified by an opcode provided by Dec 840; P. 0574 and FIG. 14 in step 1404.6 Seq 844 reads the source DSR, and in step 1405 accesses data elements specified by the source DSR from D-Store 848. CE 800 determines if more data elements need to be sent based on the number of data elements in destination DSR (step 1407), the read process in step 1405 may be repeated; P. 0687 and FIG. 23 based on the DSDs obtained in action 2304, CE reads source data elements from memory and performs the operation (e.g. multiply accumulate) specified in DSR (the DSR read in step 2303); P. 0698 destination DSD specifies addresses (write-back address) in D-Store 848 that output data elements should be written to 
The systems of Culurciello and Lie do not explicitly state performing the computing process after detecting a computing enabled flag is enabled.
Han (2020/0285446) teaches:
The data computing system according to claim 3, wherein after detecting that the computing enable flag is enabled, the computing module is further configured to read the data from the memory according to the start address […] and to implement the computing process […] P. 0069 control information includes multiply-accumulate enable signal; P. 0237-238 multiply-accumulate operations may be performed on the filter weighted values and the input feature values (read from input feature value read address) according to the control information received by the computing unit, when the multiply-accumulate enable signal is valid 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Culurciello and Lie with performing the computing process after detecting a computing enabled flag is enabled taught by Han
The motivation being to selectively perform multiply-accumulate operations (See Han P. 0054-55) 

Therefore it would have been obvious to combine Culurciello and Lie with Han to obtain the invention as recited in claims 5-6.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culurciello et al. (U.S. PGPub No. 2018/0341495) in view of Lie et al. (U.S. PGPub No. 2018/0314941) in view of Han et al. (U.S. 2020/0285446) in view of Boesch et al. (U.S. PGPub No. 2018/0189215)

Claim 6
The systems of Culurciello, Lie and Han do not explicitly state resetting the compute enable flag when the computing process is completed.
Boesch (2018/0189215) teaches:
The data computing system according to claim 5, wherein the computing module is configured to reset the computing enable flag after the computing process is completed. P. 0273 Table 6 shows Configuration Registers of a Convolution Accelerator, which includes Control Enable/Disable; P. 0306 stream switch 500 may pass a stall signal to Convolution Accelerator (CA), which stops processing of MAC units
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Culurciello, Lie and Han with resetting the compute enable flag when the computing process is completed taught by Boesch
The motivation being use the stall signal as back pressure to control flow (See Boesch P. 0213) 

Therefore it would have been obvious to combine Culurciello, Lie and Han with Boesch to obtain the invention as recited in claim 6.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. (U.S. PGPub No. 2018/0314941) in view of Han et al. (U.S. 2020/0285446)

Claim 14
Lie (2018/0314941) teaches:
[…] the computing module is further configured to read the data from the external memory according to the start address and the number of operands, and to implement the computing process according to the computing type, and to write the computed result back to the external memory according to the write-back address. P. 0527 Data Path 852 comprises execution resources (e.g., ALUs) enabled to perform operations specified by an opcode provided by Dec 840; P. 0574 and FIG. 14 in step 1404.6 Seq 844 reads the source DSR, and in step 1405 accesses data elements specified by the source DSR from D-Store 848. CE 800 determines if more data elements need to be sent based on the number of data elements in destination DSR (step 1407), the read process in step 1405 may be repeated; P. 0687 and FIG. 23 based on the DSDs obtained in action 2304, CE reads source data elements from memory and performs the operation (e.g. multiply accumulate) specified in DSR (the DSR read in step 2303); P. 0698 destination DSD specifies addresses (write-back address) in D-Store 848 that output data elements should be written to 
Lie does not explicitly state performing the computing process after detecting a computing enabled flag is enabled.

The accelerator according to claim 12, wherein after detecting that the computing enable flag is enabled, the computing module is further configured to read the data from the external memory according to the start address and the number of operands, and to implement the computing process according to the computing type, and to write the computed result back to the external memory according to the write-back address. P. 0069 control information includes multiply-accumulate enable signal; P. 0237-238 multiply-accumulate operations may be performed on the filter weighted values and the input feature values (read from input feature value read address) according to the control information received by the computing unit, when the multiply-accumulate enable signal is valid 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lie with performing the computing process after detecting a computing enabled flag is enabled taught by Han
The motivation being to selectively perform multiply-accumulate operations (See Han P. 0054-55) 
The systems of Lie and Han are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of neural networks.
Therefore it would have been obvious to combine Lie with Han to obtain the invention as recited in claims 14-15.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. (U.S. PGPub No. 2018/0314941) in view of Han et al. (U.S. 2020/0285446) in view of Boesch et al. (U.S. PGPub No. 2018/0189215)

Claim 15

Boesch (2018/0189215) teaches:
The accelerator according to claim 14, wherein the computing module is configured to reset the computing enable flag after the computing process is completed. P. 0273 Table 6 shows Configuration Registers of a Convolution Accelerator, which includes Control Enable/Disable; P. 0306 stream switch 500 may pass a stall signal to Convolution Accelerator (CA), which stops processing of MAC units
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Lie and Han with resetting the compute enable flag when the computing process is completed taught by Boesch
The motivation being use the stall signal as back pressure to control flow (See Boesch P. 0213) 
The systems of Lie, Han and Boesch are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of neural networks.
Therefore it would have been obvious to combine Lie and Han with Boesch to obtain the invention as recited in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teng et al. (U.S. PGPub No. 2019/0114534) teaches a circuit that performs ReLU receiving results from a multiplier-accumulator circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/            Examiner, Art Unit 2133